Case 1:20-cv-21601-KMW Document 31 Entered on FLSD Docket 05/06/2020 Page 1of1
U.S. Department of Justice PROCESS RECEIPT AND RETURN

  

 

 

 

 

United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"
EES IRA RET a de 0rd EY eg Rk PE RT PORE PM Pn gg Teer
PLAINTIFF COURT CASE NUMBER
United States of America 20-21601-CIV-WILLIAMS
DEFENDANT TYPE OF PROCESS
Genesis II Church of Health and Healing, et al Preliminary Injunction and Order

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Genesis I] Church of Healing and Healing

 

 

 

 

 

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
2014 Garden Lane, Bradenton, FL 34205

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 285

AUSA Matthew Feeley Number of parties tobe 5

United States Attorney's Office served in this case

99 NE 4th Street, Miami, FL 33132 Check for service
on U.S.A,

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

Please serve preliminary injunction and order setting hearing on May 11 to seek counsel by May 6, 2020

 

 

 

 

 

Signature of Attorney other Originator requesting service on behalf of: PLAINTIFF TELEPHONE NUMBER DATE
(-] DEFENDANT (305) 961-9235 05/01/2020
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
| acknowledge receipt for the total Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve 7 .
(Sign only for USM 285 if more ; 05/01/2020
than one USM 285 is submitted) No. 04 No. 18

 

 

 

 

 

 

| hereby certify and return that Le have personally served , [] have legal evidence of service, [] have executed as shown in "Remarks", the process described on the
individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

 

(J I hereby certify and return that | am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

Name and title of individual served (if'not shown above) Date Time wy am
S /s] s| Lo 9: So LJ pm
Address (complete only different than shown above) Signature of U.S. Marshal or Deputy
Yi LK, co~
Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or

(including endeavors) (Amount of Refund*)

Mosc0 | #5395¢ B00 | *ascsal_ 9

7

 

 

 

 

 

 

 

REMARKS

 

Form USM-285
PRIOR. VERSIONS OF THIS FORM ARE OBSOLETE Rev. 11/18
